Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 1 of 15 PageID #:256938




                               Exhibit A
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 2 of 15 PageID #:256939


                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE BROILER CHICKEN ANTITRUST                               Case No. 1:16-cv-08637
 LITIGATION
                                                               Hon. Thomas M. Durkin

 This Document Relates To:                                     Magistrate Judge Jeffrey T. Gilbert
 All Actions




        PLAINTIFFS’ THIRD AMENDED NOTICE OF RULE 30(B)(6) DEPOSITION OF
                DEFENDANT PILGRIM’S PRIDE CORPORATION

        PLEASE TAKE NOTICE that pursuant to Rule 30(b)(6) of the Federal Rules of Civil

procedure, Direct Purchaser Plaintiffs, Commercial and Institutional Indirect Purchaser Plaintiffs, End-

User Consumer Plaintiffs, and Direct Action Plaintiffs (collectively “Plaintiffs”) will take the

deposition of Defendant Pilgrim’s Pride Corporation (collectively “You”), at time and location to be

determined by the parties. The deposition will be taken before an officer authorized to administer oaths

pursuant to Rule 30 of the Federal Rules of Civil Procedure. The deposition will be recorded by a

stenographer and instant visual display. Plaintiffs reserve the right to make a video recording of the

deposition testimony, and to use such video at the time of any trial.

        In accordance with Rule 30(b)(6) of the Federal Rules of Civil Procedure, You are advised of

Your duty to designate one or more of Your officers, directors, or other persons to testify on Your

behalf with respect to the matters known or reasonably available to the deponent and referred to in the

annexed Schedule A. Plaintiffs reserve the right to supplement Schedule A with additional topics.

        NOTICE IS FURTHER GIVEN that Plaintiffs reserve the right to utilize electronic exhibit

software during the deposition.




        548559.1
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 3 of 15 PageID #:256940


DATED: April 13, 2020                         Respectfully submitted,


s/ Simeon A. Morbey                           Steven A. Hart (#6211008)
W. Joseph Bruckner                            Brian Eldridge (#6281336)
Brian D. Clark                                Kyle Pozan (#6306761)
Simeon A. Morbey                              HART MCLAUGHLIN & ELDRIDGE
LOCKRIDGE GRINDAL NAUEN P.L.L.P.              22 W. Washington Street, Suite 1600
100 Washington Avenue South, Suite 2200       Chicago, IL 60602
Minneapolis, MN 55401                         T: (312) 955-0545
T: (612) 339-6900                             F: (312) 971-9243
F: (612) 339-0981                             shart@hmelegal.com
wjbruckner@locklaw.com                        beldridge@hmelegal.com
bdclark@locklaw.com                           kpozan@hmelegal.com
samorbey@locklaw.com
                                              Direct Purchaser Plaintiffs Interim Liaison
Bruce L. Simon                                Class Counsel
Neil Swartzberg
PEARSON, SIMON & WARSHAW, LLP
44 Montgomery Street, Suite 2450
San Francisco, CA 94104
T: (415) 433-9000
F: (415) 433-9008
bsimon@pswlaw.com
nswartzberg@pswlaw.com

Clifford H. Pearson
Daniel L. Warshaw
Michael H. Pearson
Bobby Pouya
PEARSON SIMON & WARSHAW, LLP
15165 Ventura Boulevard, Suite 400
Sherman Oaks, CA 92403
T: (818) 788-8300
F: (818) 788-8104
cpearson@pswlaw.com
dwarshaw@pswlaw.com
mpearson@pswlaw.com
bpouya@pswlaw.com

Direct Purchaser Plaintiffs Interim Co-
Lead Class Counsel




       548559.1                           2
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 4 of 15 PageID #:256941




s/ Daniel C. Hedlund                        Kenneth A. Wexler
Daniel E. Gustafson                         Edward A. Wallace
Daniel C. Hedlund                           Thomas A. Doyle
Michelle J. Looby                           WEXLER WALLACE LLP
Joshua R. Rissman                           55W.Monroe Street, Suite 3300
Brittany N. Resch                           Chicago, IL 60603
GUSTAFSON GLUEK PLLC                        T: (312) 346-2222
220 South Sixth Street, #2600               kaw@wexlerwallace.com
Minneapolis, MN 55402                       eaw@wexlerwallace.com
T: (612)333-8844                            tad@wexlerwallace.com
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com                 Commercial and Institutional Indirect
mlooby@gustafsongluek.com                   Purchaser Plaintiffs Liaison Counsel
jrissman@gustafsongluek.com
bresch@gustafsongluek.com
                                            s/ Shana E. Scarlett
Joseph W. Cotchett                          Shana E. Scarlett
Adam Zapala                                 HAGENS BERMAN SOBOL SHAPIRO LLP
Tamarah Prevost                             715 Hearst Avenue, Suite 202
COTCHETT, PITRE & MCCARTHY, LLP             Berkeley, California 94710
840 Malcolm Road, Suite 200                 Telephone: (510) 725-3000
Burlingame, CA 94010                        Facsimile: (510) 725-3001
T: (650) 697-6000                           shanas@hbsslaw.com
jcotchett@cpmlegal.com
azapala@cpmlegal.com                        Steve W. Berman
                                            HAGENS BERMAN SOBOL SHAPIRO LLP
tprevost@cpmlegal.com
                                            1918 8th Avenue, Suite 3300
Commercial and Institutional Indirect       Seattle, Washington 98101
Purchaser Plaintiffs Interim Co-Lead        (206) 623-7292
Counsel                                     steve@hbsslaw.com

                                            Lead Counsel for the End-User Consumer
                                            Class
                                            Scott Gant
                                            BOIES SCHILLER FLEXNER LLP
                                            1401 New York Avenue NW
                                            Washington, DC 20005
                                            Telephone: (202) 237-2727
                                            sgant@bsfllp.com

                                            Liaison Counsel for Direct Action Plaintiffs




       548559.1                         3
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 5 of 15 PageID #:256942




                                          SCHEDULE A

                                          DEFINITIONS

           1.   The terms “You” and “Your” mean the Defendant upon who this notice is served

including, its past and present parents, subsidiaries, departments, committees and subcommittees,

affiliates, predecessors, or successors, and all past and present officers, directors, members,

partners, agents, employees, attorneys, representatives, investigators, successors, or predecessors

thereof, and all other persons in whole or in part acting on its behalf or in conjunction or connection

with it.

           2.   The term “document(s)” as used herein, is defined to be synonymous with the

broadest possible meaning of “documents or electronically stored information [‘ESI’]” as used in

Rule 34 of the Federal Rules of Civil Procedure.

           3.   The term “Benchmarking Service” means a company to whom you submitted data

on a regular basis concerning the breeding, growing, hatching, processing, production, distribution,

or sale of Broilers. Examples of some currently known Benchmarking Services include Agri Stats,

Inc., Agrimetrics, and a service administered by Bank of America.

           4.   The term “Broiler” or “Broilers” shall have the same meaning as the definition in

Paragraph 111 of Direct Purchaser Plaintiffs’ Fourth Consolidated and Amended Complaint (Dkt

No. 1563), as “chickens raised for meat consumption to be slaughtered before the age of 13 weeks,

and which may be sold in a variety of forms, including fresh or frozen, raw or cooked, whole or in

parts, or as a meat ingredient in a value added product, but excluding chicken that is grown,

processed, and sold according to halal, kosher, free range, or organic standards.”

           5.   “Broiler Product” refers to any product that contains broiler chicken including

products sold fresh or frozen, raw or cooked, whole or in parts, or as a meat ingredient in a value


548583.1
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 6 of 15 PageID #:256943




added product, but excluding chicken that is grown, processed, and sold according to halal, kosher,

free range, or organic standards.

           6.     “Broiler Producer” means Defendants, co-conspirators, and any non-Defendant

entity included in WattPoultryUSA’s Annual Top Broiler Company survey published each spring

(see, e.g., March 2016 Issue of WattPoultryUSA, available at http://www.wattpoultryusa-

digital.com/201603#&pageSet=0&contentItem=0).

           7.     “Georgia Dock Survey Participants” shall refer to Defendants who participated in

the Georgia Dock price survey at any time during the relevant period including, Defendants

Sanderson Farms, Tyson, Fieldale Farms, Claxton Poultry, Wayne Farms, LLC, Mar-Jac Poultry,

Harrison Poultry, Koch Foods, and Pilgrim’s Pride, and their related entities as defined in Direct

Purchaser Plaintiffs’ Fourth Consolidated and Amended Complaint (Dkt No. 1563).

           8.     “Price or Supply Index” refers to any index or service used to measure Broiler

pricing or supply, including but not limited to those run by Georgia Department of Agriculture (aka

Georgia Dock), Urner Barry and the United States Department of Agriculture.

           9.     The term “Structured Database” or “Structured Databases” refers to any data that

resides in a fixed field within a record or file, such as data stored in Oracle, SQL, or files that are

in Columns/Rows or a fixed field with a predefined format.

                 SCHEDULE OF TOPICS NOTICED ON DECEMBER 19, 2019

           Unless otherwise specified, the relevant time period for each topic identified below is

January 1, 2007 through September 2, 2016.

           1.     The process by which You produce Broilers and/or Broiler Products, including, but

not limited to, the following:

           a.     The involvement of any third parties in the process;


548583.1                                           2
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 7 of 15 PageID #:256944




           b.   The Broilers Products sold by You including, any fresh or frozen, raw or cooked,

                whole or in parts, further processed or value added product;

           c.   The manner You maintain contracts or the relevant terms of agreements between

                You and Your customers, including any relevant databases or computer systems

                used to record terms;

           2.   The manner in which You account for, track, or calculate the costs of Your Broiler

Products, including identification of any structured data, computer systems, programs, or

databases, and/or summary reports you keep or kept reflecting Your costs.

           3.   The Benchmarking Services or Price or Supply Indices You participated in, reported

to, or provided information to during the relevant time period, including but not limited to (a) the

reports or information received; (b) the identity of the persons who received the reports or

information on a regular basis; (c) the amount paid by YOU for each service, index or report; (d) the

information that You were asked to report or provide to each service, index, or report, and (e) the

manner in which Your information was calculated into each service, index, or report.

           4.   The data You provided (e.g., Broiler breeding, pricing, growing, hatching,

processing, production, distribution, and/or sale data) to and receive from Benchmarking Services

including but not limited to any codes and fields for a determination of the costs, prices, quantities,

form and type of Broiler Products that You sold from January 1, 2004 to the present and any audits

or verification efforts by any Benchmarking Services including Agri Stats and the Georgia

Department of Agriculture, regarding the data that You provided to them.

           5.   Any disputes, inquiries, or investigations, relating to the sale, production, or pricing

of Broilers by the Federal Trade, Commission, U.S. Department of Agriculture, Georgia

Department of Agriculture, U.S. Securities & Exchange Commission, states’ attorneys general, or

other government agencies or regulators (except for the U.S. Department of Justice or any
548583.1                                           3
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 8 of 15 PageID #:256945




investigation by any other agency or regulator seeking to mirror the Department of Justice’ s grand

jury investigation) initiated at any time relating to the period between January 1, 2007 through the

present, including:

                 a.     The scope of the investigation; and

                 b.     The scope of the documents you produced in response to the investigation.

           6.    Your ability to identify or trace in the supply chain each Broiler You slaughter in

the event of a food safety recall.

           7.    The identification, explanation and interpretation of Your structured data or

transactional data produced in In Re Broiler Chicken Antitrust Litigation, or any related action,

including any codes and fields for a determination of the costs, prices, quantities, form and type of

Broiler Products that You sold from January 1, 2004 to the present.

           8.    Your efforts to search for, identify, collect, produce and preserve documents in this

litigation or any other investigation (except for the U.S. Department of Justice or any investigation

by any other agency or regulator seeking to mirror the Department of Justice’ s grand jury

investigation) or litigation involving Broilers, including the implementation of any litigation hold,

including the mechanisms, systems software or computer programs, used by You to create, store,

back-up and recover documents relevant or potentially relevant to this litigation.

           9.    The location, custody and control (including any Structured Databases, ESI,

information systems, databases and Communications systems) of any documents maintained by

You or any of Your departments, divisions, parents, subsidiaries, joint ventures, affiliates, units or

other subdivisions that had any role in the production, processing, distribution, marketing, pricing

of Broilers.

           10.   The destruction, loss, misplacement, redaction, deletion of, or inability to recover any

documents relevant or potentially relevant to this litigation or responsive to Plaintiffs’ discovery
548583.1                                            4
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 9 of 15 PageID #:256946




requests, including without limitation the dates that such documents were destroyed, misplaced,

redacted or rendered no longer available or reasonably available for discovery purposes, the contents

thereof, and the reasons for their destruction, loss, or alteration.

           11.   Your document retention and document destruction policies, practices and

procedures in force at all relevant times, including the applicability or inapplicability of those

policies, practices and procedures to documents relevant or potentially relevant to the In Re Broiler

Chicken Antitrust Litigation or any related action.

           12.   Your participation in the Georgia Dock price survey including the dates upon which

you participated in the survey, the nature and purpose of Your participation in the survey, Your

communications with the Georgia Department of Agriculture relating to the survey, any changes

to your participation over time, and any concerns You had regarding the Georgia Dock price being

too high.

           13.   The information You provided to the Georgia Department of Agriculture in

connection with the Georgia Dock price survey, including:

                        a.       The individuals involved with procuring, drafting, transmitting and

                        providing the information;

                        b.       The specific categories and description of data provided (including

                        any changes over time);

                        c.       The methodology, procedure, and records relied upon or utilized by

                        You in order to prepare and provide the information;

                        d.       The methodology, procedure, and records You were asked to rely

                        upon or utilize in order to prepare and provide the information;




548583.1                                             5
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 10 of 15 PageID #:256947




                        e.     The method by which information was transmitted (e.g., telephone,

                        fax, and/or email, and the location of email servers and/or in-person

                        submitters used) to the Georgia Department of Agriculture;

                        f.     Any disputes or disagreements You had with Your employees, any

                        Broiler Producer, or any other person or entity regarding the manner in

                        which the data was procured or provided to the Georgia Department of

                        Agriculture; and

                        g.     Any communications with customers and/or other Broiler

                        Producers, regarding the information submitted.

            14.   Your involvement with the Poultry Market News Advisory Committee (aka, the

 Georgia Dock Advisory Committee), including:

                        a.     The persons from Your organization and any other Broiler Producer

                        involved with the committee,

                         b.    The meetings between committee members and participants that

                         related to the committee, the Georgia Dock, or the pricing, supply, or

                         demand of Broilers, and

                         c.    The communications between committee members and participants

                         that related to the committee, the Georgia Dock, or the pricing, supply, or

                         demand of Broilers.

            15.   The attempt to establish Georgia Premium Poultry Price Index (“GPPPI”) or any

 other alternative to the Georgia Dock, including the reasons for establishing the GPPPI, Your

 willingness or unwillingness to participate or support the GPPPI or alternative index, and Your

 communications with the Georgia Department of Agriculture or any Broiler Producer relating

 thereto through February 28, 2017.
 548583.1                                          6
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 11 of 15 PageID #:256948




            16.    Your ethics and antitrust policies and procedures, as well as discipline or approval

 of particular activities for Document Custodians relating to such policies and procedures, including,

 but not limited to, any training Your employees received regarding discussions of supply and/or

 pricing of Broilers or Broiler Products with other Broiler Producers. For purposes of this topic,

 “ethics” refers to Document Custodians’ activities relating to communications or meetings

 involving a Broiler Producer, such as pre-approval for gifts from competitors or participation in

 events or trips with one or more other Broiler Producer.

            17.    Your contractual agreement or any other similar agreement with Agri Stats,

 including without limitation the terms and negotiation thereof.

                              SCHEDULE OF ADDITIONAL TOPICS

            Unless otherwise noted, the relevant time period for each topic identified below is

 January 1, 2008 to September 2, 2016.

            18.    The process by which You price or sell Broilers and/or Broiler Products, including:

                   a.     Your use, reference to, or reliance upon any Price or Supply Index, reports

                          or data (including the Georgia Dock, Urner Barry, EMI or Agri Stats) in

                          connection with the sale of Broilers or Broiler Products;

                   b.     Your use of fixed price or variable pricing in connection with the sale of

                          Broilers and/or Broiler Products;

                   c.     The channels through which you sell Broilers and/or Broiler Products,

                          including distributors, purchase groups, co-ops, distributor alliances, and

                          retail stores, and the manner in which you negotiate, set agree upon the

                          price and terms of sale;

                   d.     Your pricing and cost composition of any value added or further processed

                          Broiler Products, including (i) the characteristics of products that You
 548583.1                                            7
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 12 of 15 PageID #:256949




                           categorize as “further processed” or “value-added,” (ii) the manner in

                           which You set prices for such products, including whether and how

                           changes in the market value of non-further processed products influence

                           the prices for further processed products, (iii), the cost composition of

                           further processed products, including what portions of costs are

                           attributable to: chicken meat, other ingredients (like breading, etc.), labor,

                           energy, transportation, packaging, and any other costs, (iv) the use of

                           transfer pricing and internal accounting of chicken costs for Your

                           divisions, subsidiaries or affiliates in charge of further processed products,

                           and (v) the use of third parties to further process chicken that You sell; and

                  e.       Your research on competitors’ pricing of Broilers and/or Broiler

                           Products—including competitor contacts or communications with

                           competitors.

            19.   Your use of any price lists for fresh, frozen, further processed, value-added, or

 foodservice customers, including the individuals with authority to create, revise, and/or deviate

 from these price lists.

            20.   The prices received by You for Broiler Products including, any differences between

 gross and net prices, how the final net sales prices received by You are dependent on promotions,

 allowances, volume discounts and cash discounts, how these factors making up the net price are

 reflected in the structured or transactional data maintained by You or reported to any Benchmarking

 Services including Agri Stats.

            21.   Your Broiler production and the process by which You determined Broiler

 production during the relevant time period, including:


 548583.1                                             8
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 13 of 15 PageID #:256950




                  a.     The individuals with authority to authorize and implement the determine

                         production and implement any production decreases;

                  b.     The manner that you track production including the reports, databases,

                         structured data, or factors relied upon by you in determining production;

                  c.     The timing and amount of any production decreases or decision to forgo

                         production increases;

                  d.     The manner/mechanisms of any production decrease or decision to forgo

                         production increases (e.g. changes in Breeder stock, destruction or sale of

                         egg sets, facility closure or rationalization, lowering capacity, bird weight

                         changes, running plants at less than capacity, delaying or abandoning

                         planned expansions);

                  e.     The reasons for your production decisions and decision to forgo expansion

                         of production, including all information and analyses that you considered

                         in determining whether to make a production cut; and

                  f.     All external communications regarding your production decreases,

                         including all reasons regarding the basis for Your decision to engage in

                         external communications regarding a production decrease.

            22.   Whether You engaged in a strategy, sometimes referred to as “buy versus grow,”

 that entails purchasing a portion of Your Broiler supply from or selling a portion of Your Broiler

 Production to competitors including:

                  a.     The individuals and business units involved in developing and

                         implementing the buy versus grow strategy;

                  b.     The processes You used to establish the volume of Broilers to purchase

                         from or sell to competitors and to monitor the results and impact of
 548583.1                                          9
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 14 of 15 PageID #:256951




                         purchasing a portion of Your Broiler supply from or selling a portion of

                         Your Broiler Production to competitors, sometimes referred to as buy

                         versus grow strategy;

                  c.     The process by which you determined which competitors to purchased

                         Broilers from or sell to pursuant to a strategy of purchasing a portion of

                         Your Broiler supply from or selling a portion of Your Broiler Production

                         to competitors, sometimes referred to as the buy versus grow strategy;

                  d.     The process you used to establish the price at which You purchased

                         Broilers from or sold Broilers to competitors pursuant to a strategy of

                         purchasing a portion of Your Broiler supply from or selling a portion of

                         Your Broiler Production to competitors, sometimes referred to as to the

                         buy versus grow strategy; and

                  e.     The volume, price, and supplier of Your Broiler purchases or sales

                         pursuant to a strategy of purchasing a portion of Your Broiler supply from

                         or selling a portion of Your Broiler Production to competitors, sometimes

                         referred to as to the buy versus grow strategy during the relevant time

                         period.

            23.   Any payments, benefits, or things of value provided by You to, or received by You

 from, any other Broiler Producer Defendant (such as gifts, vacations, cars, loans, bitcoin transfers),

 including:

                  a.     The individuals and business units involved in the payment, benefit or

                         thing of value;

                  b.     The reasons for the payment, benefit, or thing of value; and

                  c.     The amount and date of the payment, benefit or thing of value.
 548583.1                                         10
Case: 1:16-cv-08637 Document #: 3689-2 Filed: 07/02/20 Page 15 of 15 PageID #:256952




            24.   Any instances of communications or agreements between You and any other

 Broiler Producer Defendant regarding any attempt at coordination on bidding or negotiation for

 any procurement events related to Broiler Products, including:

                  a.    The individuals and business units involved in the communication;

                  b.    The reasons for the communication; and

                  c.    Your actions following the communication in the procurement event and

                        the extent to which Your actions relied upon the communications.

            25.   Any instances of communications or agreements between You and any other

 Broiler Producer Defendant regarding any attempt at coordination for allocation or other division

 of any part of the market for Broiler Product or customers of Broiler Product from January 1, 2008

 through the present, including:

                  a.    The individuals and business units involved in the communication or

                        agreement;

                  b.    The reasons for the communication or agreement; and

                  c.    Your actions following the communication or agreement and the extent to

                        which Your actions in the market for Broiler Product were related to the

                        communications or agreements.




 548583.1                                       11
